Citation Nr: 1039859	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected post concussion syndrome with headaches.

2.  Entitlement to service connection for syncope, claimed as 
blackouts, to include as secondary to the service-connected post 
concussion syndrome with headaches.

3.  Entitlement to service connection for claimed memory loss, to 
include as secondary to the service-connected post concussion 
syndrome with headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued by 
the RO.  The Board remanded the issues on appeal in April 2008 
for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  These provisions impose on the VA a duty to assist the 
Veteran in developing facts pertinent to his claims.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In the April 2008 remand, the Board instructed the AMC/RO to make 
arrangements for the Veteran to be afforded VA examinations for 
his disabilities.  In a June 2008 statement, the Veteran notified 
the RO that he would be out of the country for approximately six 
months beginning in August 2008.  Accordingly, he requested that 
the RO schedule his VA examinations as quickly as possibly prior 
to that time.  Subsequently, the Veteran was scheduled for VA 
examinations on August 4, 2008.  Additional comments on the 
scheduling worksheet indicate that the Veteran notified the RO 
that he could not report on August 4, 2008; however, the Veteran 
requested that he be rescheduled at a later date.  Again in a 
December 2008 statement, the Veteran indicated that he notified 
the RO that he was unable to report for the scheduled August 2008 
VA examinations.  It was the Veteran's understanding that he 
would be rescheduled at a later date.  However, he had not been 
rescheduled as of date and notified the RO that he would be out 
of country until approximately November 2009.  He requested that 
he be rescheduled for the examinations after his return to the 
country.  There is no evidence of record indicating further 
attempts were made to reschedule the Veteran for the requested VA 
examinations.

Given the foregoing, the Board finds that compliance with the 
April 2008 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.

Notwithstanding the above, the Veteran is reminded that the duty 
to assist is not always a one-way street.  He cannot passively 
wait for help in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the 
Veteran fails to cooperate with the VA's efforts to assist him 
with the factual development of his claim, no further effort will 
be expended to assist him in this regard and his claim will be 
evaluated on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for his service-connected 
post concussion syndrome and claimed 
syncope and memory loss.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
He and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA brain and spinal cord examination to 
evaluate the current severity of his post 
concussion syndrome with headaches.  The 
entire claims folder must be made available 
to the physician for review in conjunction 
with the examination and should be so 
documented in the examination report.  All 
tests and studies that the physician deems 
necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Brain and Spinal Cord 
Examinations, revised April 20, 2009.  The 
physician should provide an accurate and 
fully descriptive assessment of the 
Veteran's post concussion syndrome with 
headaches.  The physician should include a 
complete rationale for the findings and 
opinions expressed.

3.  The Veteran should also be afforded a 
VA examination by the appropriate physician 
to obtain a definitive diagnosis with 
regard to his claimed syncope and memory 
loss.  The Veteran's claims folder must be 
made available for the physician's review 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the examiner's 
report.  All indicated tests and studies 
are to be performed.  Following the 
examination, the examiner is requested to 
provide an opinion as the following 
questions:

(a.)	Is it at least as likely as not 
that the claimed syncope and/or 
memory loss are related to the 
service-connected post 
concussion syndrome?
  
(b.)	If not, then are the claimed 
syncope and/or memory loss 
aggravated (i.e., worsened 
beyond its natural progression) 
by the Veteran's service-
connected post concussion 
syndrome?  If so, the examiner 
should attempt to objectively 
quantify the degree of 
aggravation above and beyond 
the level of impairment had no 
aggravation occurred.

(c.)	If not related to or aggravated 
by the post concussion 
syndrome, is it at least as 
likely as not (e.g., a 50 
percent or greater likelihood) 
that the claimed syncope and/or 
memory loss had their clinical 
onset during his period of 
active service?

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran must be given adequate 
notice of the date and place of the 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, as indicated, this case should be returned to the Board for 
the purpose of appellate disposition.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

